          Case 3:17-cr-02439-CAB Document 77 Filed 07/20/20 PageID.148 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STA TES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                                V.
            JASMINE STEPHANIE MA YEN (I)
                                                                        Case Number:            3: I 7-CR-02439-CAB

                                                                     Roxana Sandoval
                                                                     Defendant 's Attorney
REGISTRATION NO.                63321-298
•-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.

D     was found guilty in violation of allegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

                                   Failure to report change in residence




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                                             n of Sentence



                                                                     HON. CA THY ANN BENCIVENGO
                                                                     UNITED STATES DISTRICT JUDGE
             Case 3:17-cr-02439-CAB Document 77 Filed 07/20/20 PageID.149 Page 2 of 2
• AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                JASMINE STEPHANIE MA YEN (1)                                           Judgment - Page 2 of 2
  . CASE NUMBER:              3: 17-CR-02439-CAB

                                                     IMPRISONMENT
   The defendant is hereby_ committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     3 months




   0     Sentence imposed pursuant to Title 8 USC Section 1326(b).
   •     The court makes the following recommendations to the Bureau of Prisons:




   •     The defendant is remanded to the custody of the United States Marshal.

   •     The defendant shall surrender to the United States Marshal for this district:
         •     at                             A.M.              on
         •     as notified by the United States Marshal.
                                                                     -------------------
         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
   •     Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
   I have executed this judgment as follows :

         Defendant deli vered on                                           to
                                   --------------
   at
        ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3: 17-CR-0243 9-CAB
